Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 11/25/2020.
In accordance with Applicant’s amendment, claims 1, 3-9, 11-12, and 14-20 are amended, claims 2 and 13 are canceled, and claims 21-29 are added as new claims.  Claims 1, 3-12, and 14-29 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The §102(a)(1) rejection of claims 1, 3-4, 7-9, and 11 has been withdrawn in response to applicant’s amendment, however a new ground of rejection is applied to these claims under §103 in the instant office action.

Response to Arguments
§101 rejection - Applicant's arguments with respect to the §101 rejection are primarily raised in support of the amendment to independent claims 1/12, which are believed to be addressed via the updated §101 rejection set forth below.  Nevertheless, the Examiner has considered Applicant’s citation to the CAFC’s McRO decision and in particular the suggestion that Applicant’s claims are eligible for similar reasons as those set forth in the McRO decision.  In response to Applicant’s argument that “the claimed incorporation of binding rules to bind the messages together” amounts to an improvement analogous to McRO’s rules that were found to be “limiting in that they define morph weight sets as a function of the timing of phoneme sub-sequences” (Remarks at pg. 11), the Examiner first emphasizes that the claims in McRO share virtually no similarities to Applicant’s claimed invention.  The claims in McRO were directed to a technological improvement over existing, manual 3-D animation techniques by using unconventional rules that relate sub-McRO’s 3-D animation activity that is arguably rooted in technology.  Instead, Applicant’s claims and the “binding” of messages covers common practices such as managing a message thread among two or more parties, such as a sequence of e-mail message exchanges between two parties, wherein each reply following an initial e-mail message is included in the thread by virtue of a user simply replying to each message sent by the other party.  The parties and the messages are part of a “binding” message set based on rules tying them together, including rules that bind the original message, the parties, and the subsequent message(s) involved in the e-mail exchanges.  In contrast to the claims in McRO, Applicant’s claims have not been shown to improve any technical process, but instead have been found to be directed to mental steps and certain methods of organizing human activity applied, at most, with a generic computer.
With respect to Applicant’s citation to DDR (Remarks at pg. 12), the Examiner emphasizes that, while the claims in DDR were directed toward addressing problems related to retaining Web site visitors from being diverted from a host's Web site to an advertiser's Web site such that the claimed solution is necessarily rooted in computer technology, DDR’s claims are distinguishable from Applicant’s claims because the steps leading to retrieving messages based on a binding message set, as recited in Applicant’s claim 1, are not reasonably understood as providing a solution narrowly rooted in computing technology as in DDR.  Furthermore, it bears emphasis that Applicant’s claims are not confined to, nor do the claims purport to, provide an improvement to the generation of a web page or to an Internet-centric problem.  Instead, the claims merely employ a general purpose computer to perform the abstract idea.  Therefore, in contrast to the claims in DDR, there is simply no discernible improvement to any existing technological process, webpage or network, or to a computer itself.  Accordingly, Applicant’s suggestion that the claims are eligible for the same reason as set forth in the DDR decision is not persuasive.

§102/§103 rejections - Applicant's arguments with respect to the §102/§103 rejections applied to the claims in the previous office action are primarily raised in support of the amended claims, which are believed to be fully addressed via the new ground of rejection under §103 set forth below.  However, with respect to Applicant’s argument that “The method of amended claim 1 is explicitly one in which the players do not agree on a standard business protocol for the supply chain” (Remarks at pg. 12), this argument lacks merit because the apparent language applicant relied on by applicant to support this argument is in the preamble, though with no support whatsoever in the bodily limitations that would impose such limitation on the claim.
As noted in MPEP 2111.02:

    PNG
    media_image1.png
    248
    723
    media_image1.png
    Greyscale

In claim 1, the pertinent language in the preamble recites “A method for managing pluralities of messages …, wherein the method is not a unified automation model where all players agree on a standard business protocol for the supply chain…,” which does not impose limit on the structure of the claimed invention.  Moreover, the Examiner notes that at least paragraphs [0008] and  [0011] of applicant’s Specification plainly acknowledge that applicant’s invention involves “a framework between the first and second players” of the supply chain that is agreed upon.  Thus, if there are only two supply chain players involved in a particular transaction or message set (which is an embodiment fully encompassed by applicant’s claims), then all players would in fact need to be in agreement on a standard business protocol.  Notably, the primary reference (Chen) cited in the previous and current office action covers a similar scope and solution.  For example, Chen relies on an ICP to facilitate an agreement among supply chain participants (Chen, paragraph 50) pursuant to the disclosed peer-to-peer supply chain business process messaging features, including the two-participant (Buyer/Seller) message exchange depicted in Fig. 5.  Thus, Chen’s example is similar to the scenario covered by applicant’s claims and Specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation of “the seller,” which lacks antecedent basis because this limitation has not been introduced into the claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 14-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1, 3-12, and 14-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019). 
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed methods are directed to potentially eligible categories of subject matter (i.e., processes), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations covering commercial interactions such as business relations (communication between supply chain players/participants) as well as “Mental Processes” since the steps, absent the general purpose computing elements recited in the claims, could be performed in human mind via human observation, evaluation, judgment, or opinion.  The limitations reciting the abstract idea, as recited in exemplary claim 1, are (Note: abstract idea is identified in bold text, whereas the additional elements are in plain text): (a) receiving a message from a customer of the supply chain at a central server, the message being sent from an enterprise messaging system of the customer to an enterprise messaging system of a supplier; (b) binding the message received from a customer at the central server according to one or more binding rules selected from a rule set, the binding rules defining properties of at least one of the customer, the supplier, and the message from the customer; (c) building a binding message set based on the properties defined by the binding rules of step (b); and (d) retrieving messages based on the binding message set of step (c).  Similarly, claim 12 recites the same abstract idea via the following limitations: (a) receiving a message from a customer of the supply chain using the central server, the message being sent from an enterprise messaging system of the customer to an enterprise messaging system of a supplier through the central server; (a) binding the message received from the customer according to one or more binding rules selected from a rule set, the binding rules defining properties of at least one of the customer, the supplier, and the message from the customer; (c) building a binding message set based on the properties defined by the binding of step (b) in the central server; (d) sending messages from the central server based on the properties defined by the binding message set of step (c); and (e) retrieving the messages of step (d) with the terminal.  Since the claims have been determined to recite at least one abstract idea, the additional elements are evaluated under Step 2A Prong Two.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1 and 12 include a central server, an enterprise messaging system of the customer; an enterprise messaging system of a supplier; and terminal.  These elements fail to integrate the abstract idea into a practical application because the merely describe the use of generic computing elements to perform the abstract idea, similar to adding the words “apply it” to the abstract idea, and thus are insufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1 and 12 include a central server, an enterprise messaging system of the customer; an enterprise messaging system of a supplier; and terminal.  These elements fail to add significantly more to the claims because the merely describe the use of generic computing elements (See, e.g., Spec. at pars. 11-12, 68, and 72) to perform the abstract idea, similar to adding the words “apply it” to the abstract idea, and thus are insufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into 
The dependent claims include the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the generic concept and are thus directed to the abstract idea itself when evaluated under Step 2A Prong One, or include additional elements that fail to integrate the judicial exception into a practical application under Step 2A Prong Two and fail to add significantly more to the claim when analyzed under Step 2B of the eligibility inquiry.
In particular, dependent claims 3-11 and 14-29 recite limitations that, when evaluated under Step 2A Prong One, provide further details refining the message binding as part of the commercial activity for managing a commercial/business interaction (communication between supply chain players/participants) and are therefore determined to be part of the abstract idea itself, along with the same generic computing elements as those addressed above in the discussion of independent claims 1/12, which does not amount to a practical application or add significantly more since this merely ties the invention to a particular technological environment using generic computer devices.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11-12, 14-15, 18-19, 21-22, 24, and 26-29 are rejected under 35 U.S.C. §103 as unpatentable over Chen et al. (US 2003/0236693, hereinafter “Chen”) in view of Schnorf et al. (US 2013/0317929, hereinafter “Schnorf”).

Claim 1:  Chen teaches a method comprising::
(a) receiving a message from a customer of the supply chain …, the message being sent from an enterprise messaging system of the customer to an enterprise messaging system of a supplier (paragraphs 53, 56, 64, and Fig. 5:  For example, when the buyer (Peer A) wants to make a purchase from a seller (Peer B), the buyer-side engine 410 a creates a logical instance of the purchasing process, and initiates a "buyer-side" peer instance 310a. Peer A then notifies the seller-side engine 410b to instantiate a "seller-side" peer instance 310b of the purchase process. The peer process instances at both sides can be considered as autonomous but are following a purchase protocol with which both the buyer and the seller are willing to comply; In step 710, a first player sends a message 510 to a second player indicating that the first player has finished execution of one of its assigned tasks; inter-enterprise nature of e-business by involving multiple autonomous and decentralized systems);
(b) binding the message received from a customer … according to one or more binding rules selected from a rule set, the binding rules defining properties of at least one of the customer, the supplier, and the message from the customer (paragraphs 53-54, 56-72, 77, 81, 83, 108, claim 2, and Figs. 3-7:  e.g., FIG. 5 illustrates an example showing a buyer and a seller executing a commonly agreed ICP 310 on separate engines; first player sends a message to a second player indicating that the first player has finished execution of one of its tasks; Retailername may be given in a business registry, including address, e-mail, URL and transport protocol (e.g., http), etc. The binding of a player to a role is dynamic, allowing a player to play different roles in different ICP executions; The node 410 selects a role to play in the collaborative business process 310. For example, the node 410 may send a message 510 that binds it to a specific role. For example, a player specification 1100 may be sent as a message; See also, paragraph 54: support inter-business interaction among trading partners by arriving upon an agreement on common protocols [i.e., rules] at several levels of the technology stack 120. Such protocols may cover the vocabulary layer 121, the document (or business objects) layer 122, the conversation business rules layer 123, and the business process layer; See also, paragraph 57: In this example, there is a buyer role and a seller role);
(c) building a binding message set based on the properties defined by the binding rules of step (b) (paragraphs 57, 61, 64-65, 70-71, 108, and Figs. 3-7:  describing features for managing tasks and messages between peers pursuant to managing an inter-business-process, e.g. Buyer and Seller as shown in Fig. 5, including binding message sets that match roles to each participant and tasks related to each role – e.g., In step 710, a first player sends a message 510 to a second player indicating that the first player has finished execution of one of its assigned tasks 140. For example, player Aa, representing the process-instance-role of Aa, dispatches and executes Ti and upon receipt of a task return message, forwards it to all other players of the ICP 310. Then players Aa, Ab, Ac, etc., all update their process states and schedule the possible next task 140 of their own peer process instance based on that message;. The servers at both sites exchange task execution status messages 510 for synchronization; correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; collaborative business process (ICP) 310 is defined with process-roles Ra, Rb, Rc, etc. Each logical execution of an ICP 310 consists of a set of peer process instances run by the players (e.g., engines 410) of the participating parties; identifier is assigned to each logical execution of an ICP 310, to correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; In step 1820, the node 410 selects a role to play in the collaborative business process 310. For example, the node 410 may send a message 510 that binds it to a specific role. For example, a player specification 1100 may be sent as a message 510.); and 
(d) retrieving messages based on the binding message set of step (c) (pars. 61, 64-65, 70-71, claims 5 and 15, and Figs. 3-7:  e.g., An identifier is assigned to each logical execution of an ICP 310, to correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; For example, player Aa, representing the process-instance-role of Aa, dispatches and executes Ti and upon receipt of a task return message, forwards it to all other players of the ICP 310. Then players Aa, Ab, Ac, etc., all update their process states and schedule the possible next task 140 of their own peer process instance based on that message; An action for a task 140 may be dispatched to a software agent or a human user to perform, and upon its termination, a task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution. Such a task return message 510 contains not only the identification and status information, but also the subset of process data passed to or generated by the action).
Chen does not teach using a central server for receiving the messages since Chen’s embodiments utilize a multi-server peer-to-peer model (Chen at par. 51). However, it is noted that Chen’s “Background Art” discloses that it is known in the art to utilize a central server to facilitate the disclosed activities (par. 20:  e.g., Although the tasks 140, or steps, that contribute to the accomplishment of the process, can be distributed, they are scheduled and dispatched by the centralized workflow server).  Thus, Chen teaches the use of a central server, though not for receiving the peer-to-peer messages exchanged in the disclosed embodiments.
a central server for receiving and managing message exchanges among supply chain participants having a plurality of players (paragraphs 4, 30-32, 66-67, and Fig. 1:  e.g., system or network 10 includes a central server 18 that receives information from and transmits information to the shipper 14, the consignee 11, the plurality of carriers 12 and any other members or participants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Schnorf because the references are analogous art since each is directed to features for managing interactions between entities of a supply chain, which falls within applicant’s field of supply chain management, and because modifying Chen’s feature for directly receiving a message from a buyer by incorporating a central server to receive the message, as taught by Schnorf, would provide the advantage of greater control, privacy, customization and centralized management of the message exchanges between participants; and because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Schnorf’s central server for Chen’s disclosed embodiments utilizing multiple servers via a peer-to-peer architecture involves the simple substitution of one known element for another known element, which yields a predictable result of centralized message management through a single/central server of an enterprise.

Claim 3:  Chen further teaches wherein the binding of step (b) comprises binding the message with related messages existing in the supply chain (pars. 57, 61, 64-65, 70-71, and Figs. 3-7:  e.g., servers at both sites exchange task execution status messages 510 for synchronization; correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution).

Claim 4:  Chen further teaches wherein the binding the message with related messages comprises searching for the one or more binding rules based on at least one of the customer and supplier, a common data element, a type of the received message or a combination thereof (pars. 54, 107-114, and Fig. 18:  

Claim 7:  Chen further teaches wherein the binding of step (b) comprises validating a message binding based on an existence of another message included in the message binding (paragraph 70:  action for a task 140 may be dispatched to a software agent or a human user to perform, and upon its termination, a task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution. Such a task return message 510 contains not only the identification and status information, but also the subset of process data passed to or generated by the action).

Claim 8:  Chen further teaches wherein the building the binding message set of step (b) comprises constructing the binding message set based on message bindings between at least the customer and the seller (pars. 61, 64-65, 70-71, and Figs. 3-7:  e.g., collaborative business process (ICP) 310 is defined with process-roles Ra, Rb, Rc, etc. Each logical execution of an ICP 310 consists of a set of peer process instances run by the players (e.g., engines 410) of the participating parties [e.g., buyer/seller]. These peer instances observe the same process definition but may have private process data and sub-processes. Each peer process instance has a role that must match one of the process-roles. An identifier is assigned to each logical execution of an ICP 310, to correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances).

Claim 9:  Chen further teaches wherein the building the binding message set of step (c) comprises combining the message bindings (pars. 69 and 83:  e.g., Embodiments of the present invention integrate the information and actions of a business interaction into a single ICP definition 310, making task flow naturally consistent with the document flow; a single ICP engine 410 belonging to a party can execute multiple ICPs 310 concurrently and play multiple roles simultaneously in these executions). 

Claim 11:  Chen further teaches wherein the retrieving the messages of step (d) comprises retrieving the messages selected from the binding message set (pars. 61, 64-65, 70-71, claims 5 and 15, and Figs. 3-7:  e.g., correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; For example, player Aa, representing the process-instance-role of Aa, dispatches and executes Ti and upon receipt of a task return message, forwards it to all other players of the ICP 310. Then players Aa, Ab, Ac, etc., all update their process states and schedule the possible next task 140 of their own peer process instance based on that message; An action for a task 140 may be dispatched to a software agent or a human user to perform, and upon its termination, a task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution. Such a task return message 510 contains not only the identification and status information, but also the subset of process data passed to or generated by the action).

Claim 12:  Chen teaches a method comprising: 
(a) receiving a message from a customer of the supply chain …, the message being sent from an enterprise messaging system of the customer to an enterprise messaging system of a supplier… (paragraphs 53, 56, 64, and Fig. 5:  For example, when the buyer (Peer A) wants to make a purchase from a seller (Peer B), the buyer-side engine 410 a creates a logical instance of the purchasing process, and initiates a "buyer-side" peer instance 310a. Peer A then notifies the seller-side engine 410b to instantiate a "seller-side" peer instance 310b of the purchase process. The peer process instances at both sides can be considered as autonomous but are following a purchase protocol with which both the buyer and the seller are willing to comply; In step 710, a first player sends a message 510 to a second player indicating that the first player has finished execution of one of its assigned tasks; inter-enterprise nature of e-business by involving multiple autonomous and decentralized systems);
(b) binding the message received from the customer according to one or more binding rules selected from a rule set, the binding rules defining properties of at least one of the customer, the supplier, and the message from the customer (paragraphs 53-54, 56-72, buyer and a seller executing a commonly agreed ICP 310 on separate engines; first player sends a message to a second player indicating that the first player has finished execution of one of its tasks; Retailername may be given in a business registry, including address, e-mail, URL and transport protocol (e.g., http), etc. The binding of a player to a role is dynamic, allowing a player to play different roles in different ICP executions; The node 410 selects a role to play in the collaborative business process 310. For example, the node 410 may send a message 510 that binds it to a specific role. For example, a player specification 1100 may be sent as a message; See also, paragraph 54: support inter-business interaction among trading partners by arriving upon an agreement on common protocols [i.e., rules] at several levels of the technology stack 120. Such protocols may cover the vocabulary layer 121, the document (or business objects) layer 122, the conversation business rules layer 123, and the business process layer; See also, paragraph 57: In this example, there is a buyer role and a seller role);
(c) building a binding message set based on the properties defined by the binding of step (b) … (paragraphs 57, 61, 64-65, 70-71, 108, and Figs. 3-7:  describing features for managing tasks and messages between peers pursuant to managing an inter-business-process, e.g. Buyer and Seller as shown in Fig. 5, including binding message sets that match roles to each participant and tasks related to each role – e.g., In step 710, a first player sends a message 510 to a second player indicating that the first player has finished execution of one of its assigned tasks 140. For example, player Aa, representing the process-instance-role of Aa, dispatches and executes Ti and upon receipt of a task return message, forwards it to all other players of the ICP 310. Then players Aa, Ab, Ac, etc., all update their process states and schedule the possible next task 140 of their own peer process instance based on that message;. The servers at both sites exchange task execution status messages 510 for synchronization; correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; collaborative business process (ICP) 310 is defined with process-roles Ra, Rb, Rc, etc. Each logical execution of an ICP 310 consists of a set of peer process instances run by the players (e.g., engines 410) of the participating parties; identifier is assigned to each logical execution of an ICP 310, to correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; In step 1820, the node 410 selects a role to play in the collaborative business process 310. For example, the node 410 may send a message 510 that binds it to a specific role. For example, a player specification 1100 may be sent as a message 510);
(d) sending messages …. based on the binding message set of step (b) (pars. 61, 64-65, 70-71, claims 5 and 15, and Figs. 3-7:  e.g., Each logical execution of an ICP 310 consists of a set of peer process instances run by the players (e.g., engines 410) of the participating parties. These peer instances observe the same process definition but may have private process data and sub-processes. Each peer process instance has a role that must match one of the process-roles. An identifier is assigned to each logical execution of an ICP 310, to correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; For example, player Aa, representing the process-instance-role of Aa, dispatches and executes Ti and upon receipt of a task return message, forwards it to all other players of the ICP 310. Then players Aa, Ab, Ac, etc., all update their process states and schedule the possible next task 140 of their own peer process instance based on that message; An action for a task 140 may be dispatched to a software agent or a human user to perform, and upon its termination, a task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution. Such a task return message 510 contains not only the identification and status information, but also the subset of process data passed to or generated by the action); and
(e) retrieving the messages of step (d) with the terminal (paragraphs 57, 61, 64-65, 70-71, claims 5 and 15, and Figs. 3-7:  e.g., Each logical execution of an ICP 310 consists of a set of peer process instances run by the players (e.g., engines 410) of the participating parties. These peer instances observe the same process definition but may have private process data and each logical execution of an ICP 310, to correlate and synchronize the peer executions of the same ICP 310; servers at both sites exchange task execution status messages 510 for synchronization; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; For example, player Aa, representing the process-instance-role of Aa, dispatches and executes Ti and upon receipt of a task return message, forwards it to all other players of the ICP 310. Then players Aa, Ab, Ac, etc., all update their process states and schedule the possible next task 140 of their own peer process instance based on that message; An action for a task 140 may be dispatched to a software agent or a human user to perform, and upon its termination, a task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution. Such a task return message 510 contains not only the identification and status information, but also the subset of process data passed to or generated by the action).
Chen does not teach using a central server for receiving/sending the messages since Chen’s embodiments utilize a multi-server peer-to-peer model (Chen at par. 51). However, it is noted that Chen’s “Background Art” discloses that it is known in the art to utilize a central server to facilitate the disclosed activities (par. 20:  e.g., Although the tasks 140, or steps, that contribute to the accomplishment of the process, can be distributed, they are scheduled and dispatched by the centralized workflow server).  Thus, Chen teaches the use of a central server, though not for receiving the peer-to-peer messages exchanged in the disclosed embodiments.
Schnorf et al. teaches a central server for receiving/sending messages among supply chain participants having a plurality of players (paragraphs 4, 30-32, 66-67, and Fig. 1:  e.g., system or network 10 includes a central server 18 that receives information from and transmits information to the shipper 14, the consignee 11, the plurality of carriers 12 and any other members or participants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Schnorf because the references are analogous art since each is directed to features for managing interactions between entities of a supply chain, which falls within applicant’s field central server to receive/send the messages, as taught by Schnorf, would provide the advantage of greater control, privacy, customization and centralized management of the message exchanges between participants; and because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Schnorf’s central server for Chen’s disclosed embodiments utilizing multiple servers via a peer-to-peer architecture involves the simple substitution of one known element for another known element, which yields a predictable result of centralized message management through a single/central server of an enterprise.

Claim 14:  Chen further teaches wherein the central server is configured to bind the message from the customer with related messages existing in the supply chain (pars. 57, 61, 64-65, 70-71, and Figs. 3-7:  e.g., servers at both sites exchange task execution status messages 510 for synchronization; correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances; task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution). 

Claim 15:  Chen further teaches wherein the binding the message with related messages existing in the supply chain comprises searching for the one or more binding rules based on at least one of the customer and supplier, a common data element, a type of the received message or a combination thereof (pars. 54, 107-114, and Fig. 18:  wherein Fig. 18 displays a flowchart of execution of a collaborative business process wherein the algorithm branches at step 1830 based on the type of message or player/node [i.e., buyer/seller] to whom the task is assigned and in accordance with the binding rule identified therewith). 

Claim 18:  Chen further teaches wherein said central server is configured to validate the binding message set of step (c) based on an existence of another message included in a message binding (paragraph 70:  action for a task 140 may be dispatched to a software agent or a human user to perform, and upon its termination, a task return message 510 is sent back and used to trigger the next step (task) 140 in collaborative business process 310 execution. Such a task return message 510 contains not only the identification and status information, but also the subset of process data passed to or generated by the action).

Claim 19:  Chen further teaches wherein the central server is configured to construct the binding message set based on message bindings between the customer and the supplier and to combine the multiple message bindings of step (b) (pars. 61, 64-65, 70-71, and Figs. 3-7:  e.g., collaborative business process (ICP) 310 is defined with process-roles Ra, Rb, Rc, etc. Each logical execution of an ICP 310 consists of a set of peer process instances run by the players (e.g., engines 410) of the participating parties [i.e., buyer/seller]. These peer instances observe the same process definition but may have private process data and sub-processes. Each peer process instance has a role that must match one of the process-roles. An identifier is assigned to each logical execution of an ICP 310, to correlate and synchronize the peer executions of the same ICP 310; the unique identifier of that logical execution marks all the messages exchanged between the peer process instances).

Claim 21:  Chen further teaches  (e) receiving a second message from an enterprise messaging system of a shipper of the supply chain; and (f) analyzing properties of the second message and the shipper to determine whether to bind the second message with the binding message set (paragraphs 86-87 and Fig. 12B:  the shipper role 1270 responds by sending a shipping notice document 800e to the buyer role 1250; see also, paragraph 83:  binding of a player to a role is dynamic, allowing a player to play different roles in different ICP execution). 

Claim 22:  Chen does not teach the limitation of claim 22.
(g) receiving a request from an enterprise messaging system of a carrier of the supply chain for messages conforming to one or more desired properties; (h) analyzing the binding message set to determine whether the messages therein conform to the desired properties; and (i) sending to the enterprise messaging system of the carrier the binding message set if the messages therein conform to the desired properties (paragraphs 40-43 and Figs. 2 and 15:  e.g., second carrier 12b may transmit a second bid that meets all of the shipping constraints and the central server 18, 18' will also transmit an acceptance notification to the second carrier 12b. The second bid preferably has a second shipping rate and a second expiration date. The first and second bids may comprise the plurality of accepted bids or additional bids may be received that meet the shipping constraints and also comprise accepted bids; Once selected, the central server 18, 18' preferably transmits an acceptance to the elected carrier of the preferred carriers 12, 12', which automatically initiates the shipment and, preferably, tracking of the shipment by the central server; See also, paragraph 72:   Alerts and notifications related to different steps in the negotiation and approval and tracking of the BOL are also available, as well as printing of the approved BOL master).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Chen/Schnorf, Schnorf’s features for receiving a request from a carrier system for messages conforming to desired properties, analyzing received carrier request messages and sending the message set if the messages conform to the desired properties, as claimed, in order to extend the utility of Chen’s order processing techniques to include a competitive bidding scheme for screening and/or selecting a carrier to transport the order form among multiple bidding carriers having different properties, constrains, rates, and the like, in pursuit of reducing total costs through a competitive environment (Schnorf, at least paragraph 5); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 24:  Chen further teaches wherein the message is comprised of an invoice response (paragraph 77:   If a purchase order is received, then an invoice and a shipping notice are to be sent back as reply), the messages are comprised of at least an order create, an order response, a shipping notice and an invoice (paragraphs 57, 74, 77-78, and 87:  task for preparing a purchase order; business description primitives, such as, for example: company, service, product; business forms, such as, for example: catalog, purchase order, invoice; and standard measurements, such as, for example: data, time, location, etc. The document templates, for example, as published by Commerce-Net in xCBL 2.0, include PurchaseOrder, PurchaseOrderResponse, OrderStatusRequest, OrderStatusResult, Invoice, ProductCatalog, etc.; If a purchase order is received, then an invoice and a shipping notice are to be sent back as reply; seller role 1260 responds by sending the invoice document 800d to the buyer role 1250. Furthermore, the shipper role 1270 responds by sending a shipping notice document 800e to the buyer role 1).  

Claims 26/28:  Chen does not teach the limitation of claims 26/28.
However, Schnorf further teaches wherein the central server is comprised of computing devices for providing functional services to the plurality of players (paragraphs 4, 30-32, 49, 66-67, and Figs. 1-2:  e.g., system or network 10 includes a central server 18 that receives information from and transmits information to the shipper 14, the consignee 11, the plurality of carriers 12 and any other members or participants; may utilize nearly any variety of device to communicate with the central server 18, 18', including desktop computers, laptops, handheld devices or nearly any other device that permits display of the GUIs and communication with the central server; central server 18 may be comprised of a parallel computing network with the ability to share computing resources among multiple applications and multiple users. The central server 18 may employ access over a network, such as the internet. The central server 18 may be configured for sharing resources in a Cloud computing environment, wherein a provider organization allows other organizations or users to use computing resources (processers, memory, servers, bandwidth and the like) for a fee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Chen/Schnorf, Schnorf’s central server comprised of multiple computing devices for providing functional services to a plurality of players, as claimed, in order to provide the benefit of allowing the users access to a larger amount of computing resources than may otherwise be available, generally without the need to maintain those resources internally (Schnorf at 

Claims 27/29:  Chen further teaches wherein the message sent from the customer to the supplier follows a predetermined framework generated between the customer and the supplier (paragraphs 53-54, 81, and 84:  e.g.,  Embodiments support inter-business interaction among trading partners by arriving upon an agreement on common protocols at several levels of the technology stack 120. Such protocols may cover the vocabulary layer 121, the document (or business objects) layer 122, the conversation business rules layer; specification 1200 comprises a … tag 1210, which specifies the document types allowed in the CBC context 900. Also included are typing rules for document exchange (e.g., conversation)).  

Claims 5 and 16 are rejected under 35 U.S.C. §103 as unpatentable over Chen et al. (US 2003/0236693, hereinafter “Chen”) in view of Schnorf et al. (US 2013/0317929, hereinafter “Schnorf”), as applied to claims 3 and 14 above, and further in view of Cao et al. (US 2011/0145005, hereinafter “Cao”).

Claims 5/16:  Chen, in view of Schnorf, teaches the limitations of claims 3 and 14.  With respect to claims 5/16, Chen teaches the binding the message with related messages (as discussed above in the rejection of claims  1 and 3), but does not teach this step as comprising searching for the one or more binding rules based on various corresponding intersection data elements.
Cao teaches searching for the one or more binding rules based on various corresponding intersection data elements (Abstract and pars. 11, 28, and 33-38:  e.g., searching for data elements matching a data validation rules; discover data elements in selected data stores that match data validation rules; A business term can also include a definition to be used in matching data elements form data sources. Using both data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen/Schnorf with Cao because the references are analogous art since each is directed to features for managing interactions between entities of a supply chain, which falls within applicant’s field of supply chain management, and because combining Chen/Schnorf with Cao’s feature for searching for one or more binding rules based on various corresponding intersection data elements would provide the benefit of efficiently and more precisely matching the rules with the data elements (Cao at par. 38); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 17 are rejected under 35 U.S.C. §103 as unpatentable over Chen et al. (US 2003/0236693, hereinafter “Chen”) in view of Schnorf et al. (US 2013/0317929, hereinafter “Schnorf”), as applied to claims 1 and 12 above, and further in view of Gannon et al. (US 2011/0161474, hereinafter “Gannon”).

Claims 6/17:  Chen, in view of Schnorf, teaches the limitations of claims 1/12 as set forth above, but does not teach wherein the binding of step (b) comprises eliminating duplicate messages from the binding message set of step (c).
Gannon teaches eliminating duplicate messages from the binding message set of step (c) (par. 53:  Whenever the interested party 116 wants updated information, the process is repeated (although the binding itself presumably need not be performed again)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen/Schnorf with Gannon because the references are analogous art since each is directed to features for managing interactions between entities of a supply chain, which falls within applicant’s field of supply chain management, and because combining Chen with Gannon’s feature for eliminating duplicate messages from a binding messages would provide the benefit of conserving resources 

Claims 10, 20, and 23 are rejected under 35 U.S.C. §103 as unpatentable over Chen et al. (US 2003/0236693, hereinafter “Chen”) in view of Schnorf et al. (US 2013/0317929, hereinafter “Schnorf”), as applied to claims 1, 9 and 12, and further in view of Mamou et al. (US 2005/0240592, hereinafter “Mamou”).

Claim 10:  Chen, in view of Schnorf, teaches the limitations of claim 9 as set forth above.  With respect to claim 10, Chen teaches combining the message bindings (as discussed above in the rejection of claim 9), but does not teach this step as comprising performing union operations against message bindings existing in the supply chain.
Mamou teaches performing union operations against message bindings existing in the supply chain (paragraphs 270-271 and 281:  e.g., a single RTI data integration service can support multiple bindings at the same time to the single service; multiple bindings can be established for the same data integration job. Because the data integration jobs are indifferent to the environment and can work with multiple bindings, it may be easier to reuse processing logic across multiple applications and across batch and real-time modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen/Schnorf with Mamou because the references are analogous art since each is directed to features for managing interactions between entities of a supply chain, which falls within applicant’s field of supply chain management, and because combining Chen with Mamou’s feature for performing union operations  against message bindings in a supply chain can would provide the benefit of flexibility to work with multiple bindings, such that it may be easier to reuse processing logic across multiple applications and across batch and real-time modes (Mamou at par. 281); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely 

Claim 20:  Chen, in view of Schnorf, teaches the limitations of claim 12 as set forth above, but does not teach the limitation of claim 20.
Mamou teaches wherein the central server is configured to perform a union operation against related message bindings existing in the supply chain for constructing the binding message set of step (c) (paragraphs 270-271 and 281:  e.g., a single RTI data integration service can support multiple bindings at the same time to the single service; multiple bindings can be established for the same data integration job. Because the data integration jobs are indifferent to the environment and can work with multiple bindings, it may be easier to reuse processing logic across multiple applications and across batch and real-time modes) and to select the messages from the binding message of step (c) for displaying on the terminal in step (d) (paragraphs 334 and 388:  e.g., The business application 4712 may then display the results in several text and graphical formats and prompt the user (manager) for further analytical requests; The GUI client 6464 may provide the user interface to the SOA 2400 services and resources by allowing these services and resources to be graphically displayed and manipulated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen/Schnorf with Mamou because the references are analogous art since each is directed to features for managing interactions between entities of a supply chain, which falls within applicant’s field of supply chain management, and because combining Chen with Mamou’s features for performing union operations  against message bindings and selecting messages to display would provide the benefit of the flexibility to work with or manipulate multiple bindings, such that it may be easier to reuse processing logic across multiple applications and across batch and real-time modes (Mamou at par. 281) and to graphically display/manipulate the services related thereto (Mamou at par. 388); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23:  Chen, in view of Schnorf, teaches the limitations of claim 1 as set forth above, but does not teach the limitations of claim 23.
Mamou teaches the message from the enterprise messaging system of the customer is received into an inbound messaging queue of the central server, the message being received as part of a message batch from the customer (Mamou at paragraphs 254, 274, 281, 283, 300, and 348-350:  e.g., Referring to FIG. 28, in embodiments, the RTI service 2704 runs on an RTI server; FIG. 51 depicts a data integration system 104 which may be used to provide on-demand automated cross-referencing and matching 5102 of inbound customer records 5104 with customer data stored across internal systems to avoid duplicates and provide a full cross-system record of data for any given customer. In this example the system 5100 may include inbound customer records 5104, a data integration system 104 and internal customer databases; in an embodiment a message can be attached to a queue; may be accomplished in real-time or in a batch mode; RTI service 2704 may allow the applications 2708 to access the data integration platform 2702 in real time or in batch mode, synchronously or asynchronously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen/Schnorf with Mamou because the references are analogous art since each is directed to features for managing interactions between entities of a supply chain, which falls within applicant’s field of supply chain management, and because combining Chen/Schnorf with Mamou’s features receiving an inbound messaging queue of the central server and as part of a message batch from a customer, as claimed, because this technique would optimize the utilization of resources as compared to real-time processing of the messages, thus improving operational efficiency and furthermore allowing the same logic to be reused across a batch of messages to be processed (Mamou at paragraph 273); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 25 is rejected under 35 U.S.C. §103 as unpatentable over Chen et al. (US 2003/0236693, hereinafter “Chen”) in view of Schnorf et al. (US 2013/0317929, hereinafter “Schnorf”), as applied to claim 1 above, and further in view of Bennett et al. (US 2014/0279280, hereinafter “Bennett”).

Claim 25:  Chen, in view of Schnorf, teaches the limitations of claim 1 as set forth above, but does not teach the limitation of claim 25.
Bennett teaches displaying the binding message set to the customer, the binding message set including an order create and an order response, the properties including at least one of an order number, a tracking number and a shipment number (paragraphs 30-31, 39-40 and Figs. 2-8:  displaying customer interface with set of messages bound to a particular order including a receipt [order create] and response [approval, validation, shipped] with properties including at least an order number).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen/Schnorf with Bennett because the references are analogous art since each is directed to features for managing interactions between buyers and sellers, which falls within applicant’s field of supply chain management, and because combining Chen/Schnorf with Bennett’s  binding message set including an order create and an order response and including an order number, as claimed, in pursuit of improving customer satisfaction by keeping the customer informed of the status of an in-process order; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/06/2022